To The Members of the State Senate State House
Montgomery, Alabama 36130
Dear Senators:
*1294We have received Senate Resolution No. 99, by which you request the opinion of the Justices as to whether Senate Bill 603 violates Section 105 of the Constitution of Alabama of 1901.
Your resolution reads:
“BE IT RESOLVED BY THE SENATE OF THE LEGISLATURE OF ALABAMA, That we respectfully request the Honorable Chief Justice and the Associate Justices of the Supreme Court, or a majority of them, to give this body their written opinions on the following important constitutional question which has arisen concerning the pending bill, S.B. 603, a copy of which is attached to this resolution and made a part hereof by reference:
“Senate Bill 603 requires the collection of a twenty-five dollar ($25) processing fee from each person jailed by the Sheriff of Madison County. The bill provides that the proceeds of the fee shall be distributed to the office of the sheriff for equipment and capital outlay, including automobiles.
“Section 14-6-22 of the Code of Alabama 1975, requires the convicted defendant in a misdemeanor case to pay housing, maintenance, and medical costs associated with the incarceration of the defendant in a county or city jail. Does this section subsume the law regarding fees which may be collected by a county relating to the incarceration of a person and is a local law requiring the collection of a jail processing fee in conflict with the general law in violation of Section 105 of the Constitution of 1901?
“RESOLVED FURTHER, That the Secretary of the Senate is hereby directed to send sufficient true copies of the pending bill, S.B. 603, to the Clerk of the Supreme Court of Alabama, and to transmit this request to the Justices of the Supreme Court forthwith upon adoption of this resolution/’
Senate Bill 603 provides:
“Relating to Madison County; providing for a processing fee for each person jailed by the Sheriff of Madison County and the distribution of the fee.
“BE IT ENACTED BY THE LEGISLATURE OF ALABAMA:
“Section 1. A processing fee of twenty-five dollars ($25) shall be assessed to each person jailed by the sheriff of Madison County. The proceeds from the fee shall be distributed to the office of the sheriff for equipment and capital outlay of the office including automobiles.
“Section 2. This act shall become effective immediately upon its passage and approval by the Governor, or upon its otherwise becoming a law.”
See Opinion of the Justices, No. 354, 672 So.2d 1294 (Ala.1996), issued this date, wherein this Court addressed substantially the same issue. For the reasons stated in that opinion, we conclude that S.B. 603 would violate § 105 of the Alabama Constitution.
Respectfully submitted,
PERRY O. HOOPER, Sr. Chief Justice
ALVA HUGH MADDOX
RENEAU P. ALMON
JANIE L. SHORES
GORMAN HOUSTON
RALPH D. COOK Justices